DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (species 1, figures 1a-2c) in the reply filed on 05/21/20 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigaki et al. (US 2017/0011842) in view of Vanek (US 4,085,603).
	Regarding claim 1, Ishigaki et al. (figure 29 and para 0271-0273) discloses a central iron core (154#), an outer peripheral iron core (154#)(see figure 29) surrounding the central iron core (see figure 29), and wherein the central iron core includes at least three iron cores, each of which having a cut tip (see figure 29). 

which is made by cutting at least three projection portions of the hoop material wound body, each of the at least three projection portions is located between the at least three portions.
	Vanek (figures 1-3 and Col 3, lines 5-55) discloses a single hoop material wound body formed by winding a hoop material, wherein at least three portions of an outer circumferential surface of the hoop material wound body are bent radially inward
which is made by cutting at least three projection portions of the hoop material wound body, each of the at least three projection portions is located between the at least three portions. Note: In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, which is made by cutting at least three projection portions of the hoop material wound body, each of the at least three projection portions is located between the at least three portions does not depend on its method of production,, In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a single hoop material wound body formed by winding a hoop material, wherein at least three 
Regarding claim 2, Ishigaki et al. (figure 29 and para 0271-0273) discloses gaps which can be magnetically coupled, are formed between the outer peripheral iron core and the cut tips of the at least three projection portions.
	Regarding claim 3, Ishigaki et al. (figure 29) discloses wherein the number of the at least three iron cores is a multiple of 3.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RONALD HINSON/Primary Examiner, Art Unit 2837